           Case 5:20-mj-00015-CMC Document 1 Filed 05/18/20 Page 1 of 1 PageID #: 1

AO 91 (Rev. 11/11) Criminal Complaint


                                    United States District Court
                                                                for the
                                                      Eastern District of Texas
                                                                                                                   FILED
                                                                                                                      MAY 18 2020
                  United States of America
                                                                                                                   U.S. District Court
                               v.
                                                                                                            / J Texas Eastern
                                                                          Case No.
               SAMUEL MORGAN YATES                                                                          ~ Az~P«
                                                                                      5:20-MJ-15




                          Defendant(s)


                                                 CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 14, 2020 to present in the county of Bowie in the
        Eastern District of Texas , the defendant(s) violated:

            Code Section                                                    Offense Description
18U.S.C. §1343                                  Wire Fraud
18 U.S.C. § 1344                                Bank Fraud
18 U.S.C. § 1014                                False Statements to a Financial Institution
15 U.S.C. § 645(a)                              False Statements to Small Business Administration




          This criminal complaint is based on these facts:

See attached affidavit of Special Agent Cole Ashcraft, Treasury Inspector General for Tax Administration.




         sf Continued on the attached sheet.


                                                                                  APPEARING BY PHONE AT 202-308-0518
                                                                                            Complainant's signature

                                                                                     Special Agent Cole Ashcraft, TIGTA
                                                                                             P inted name and title
                                                                              /
Attested to by the applicant in accordance with the requirements of Fe R Cr. P. 4.1 bvjplephone

                                                                             /        £/
                                                                                  /J.      • / /
Date:                                                                                                          X
                                                                                               Judge s signqture

City and state:                         Texarkana, Texas                  Caroline M. Craven, United States Magistrate Judge
                                                                                            Printed name and title
